          Case 3:19-cv-06025-BJR Document 91 Filed 03/29/21 Page 1 of 4




 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6   WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
 7                                              DECLARATION OF MARK MULLINS
 8               Plaintiff,
 9         v.
10   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
11
                 Defendant.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   DECLARATION OF MARK MULLINS                       BETTS, PATTERSON & MINES, P.S.
     No. 3:19-cv-06025-BJR                 1              One Convention Place, Suite 1400
                                                                   701 Pike Street
                                                              Seattle, WA 98101-3927
Case 3:19-cv-06025-BJR Document 91 Filed 03/29/21 Page 2 of 4
Case 3:19-cv-06025-BJR Document 91 Filed 03/29/21 Page 3 of 4
Case 3:19-cv-06025-BJR Document 91 Filed 03/29/21 Page 4 of 4
